PER CURIAM.
Andrew Fodor entered suit against the Cleveland Railway Co., in the Cuyahoga Common Pleas, for injuries resulting from its negligence in operation of a certain street car.
'Various allegations were pleaded in the petition and also the last chance doctrine. After Fodor had introduced his evidence, the company moved for a directed verdict and the court granted this motion.
Fodor prosecuted error to the Court of Appeals and the Company claimed that the lower court was justified in directing the verdict for the reason that Fodor failed to show any negligence on part of the Company and that he himself was contributorily negligent, so that a recovery would be barred.
The Court of Appeals held:
1. There is some evidence of the speed of the car; and also that there was a failure to ring the bell or give any warning, which is not challenged.
2. Upon motion to direct, the plaintiff’s evidence must be given the most favorable construction.
3. Fodor’s testimony that the motorman failed to check the speed of the car after he saw, or by exercise of care could have seen the danger in which he was situated supports one of the allegations of Fodor’s petition.
Judgment reversed and cause remanded.